Citation Nr: 9905023	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-29 166	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to secondary service connection for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.  This appeal arises from a July 1997 rating 
action in which the RO denied an evaluation in excess of 30 
percent for bilateral pes planus and denied service 
connection for a low back condition secondary to the service 
connected bilateral pes planus.


REMAND

The veteran contends that his bilateral pes planus has 
increased in severity and that it warrants a rating in excess 
of 30 percent.  In particular, he alleges that his prescribed 
shoes are giving him problems.  The veteran also contends 
that he should be service connected for a low back disability 
that he has developed as a result of his bilateral pes 
planus.

As regards the veteran's claim for an increase in his service 
connected bilateral pes planus, the Board notes that the most 
recent VA podiatric examination was conducted in April 1993.  
The only current medical evidence found in the veteran's 
claims folder are June 1997 VA outpatient treatment records 
in which pes planus was noted and a prosthetic consultation 
was requested.  Extra depth shoes with inserts were 
prescribed.  Based on the evidence of  record, the Board 
cannot make an adequate determination as to the current 
severity of the veteran's service connected bilateral pes 
planus, and thus a current VA examination is necessary.       

As regards the veteran's claim for service connection for a 
low back condition secondary to bilateral pes planus, an 
April 1997 private MRI of the lumbar spine revealed a mild 
degenerative disk bulge at L4-L5.  A June 13, 1997 VA 
outpatient treatment record noted a herniated nucleus 
pulposus at the L3-L4 region of the spine.  The assessment 
was back pain due to a herniated nucleus pulposus at the L4 & 
L5 region.  A June 25, 1997 record noted a history of bulging 
disk at the L4-L5 region.  The assessment included chronic 
low back pain with bulge in the L4-L5 disk.  

A June 1997 private outpatient treatment record was received 
from G. B. Neal, M.D.  Dr. Neal noted a history of 
progressive pain in the veteran's feet and of a degenerative 
bulge in the spine at L4-L5.  Dr. Neal believed that the 
veteran had sciatica involving the right leg, over the 
distribution of L2-L3, and that there was a cutaneous deficit 
in L2-L3 and maybe L4.  He felt that this is what was causing 
the pain in the veteran's feet at the present time.  He 
further stated that that he thought the veteran had 
polyperipheral neuropathy superimposed on the sciatica, which 
was producing the pain.  He then stated that he understood 
that the veteran had severe foot problems in service, and 
that he was certain that this problem was related to the 
veteran's feet pain in service.  The Board finds that it is 
unclear as to whether the physician has attributed the 
veteran's current low back disorder to the veteran's service 
connected bilateral pes planus. 

Under the circumstances, the case is REMANDED for the 
following action:

1. The RO should contact the veteran and 
ask him whether he has received any 
treatment for his back and/or feet 
since June 1997, the date of the most 
recent treatment records found in the 
claims folder.  Based on his response, 
the RO should obtain copies of all 
records of treatment from identified 
source(s), and associate them with the 
claims folder.  

2. The RO should contact G.B. Neal, M.D. 
and request that he clarify the above 
noted comment which suggests some 
relationship between pain in the 
veteran's feet and his current back 
disorder.  He should be specifically 
asked whether it is his opinion that 
the veteran's service connected 
bilateral pes planus caused or 
aggravated his current low back 
disorder.  

3. Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected 
bilateral pes planus and the etiology 
of his current low back disorder.  The 
claims folder must be made available 
to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
military, medical, and employment 
history.  All clinical findings 
pertaining to the feet should be 
reported in detail.  The examiner 
should state whether the veteran's 
bilateral pes planus is severe or 
pronounced in degree.  The examiner 
should specifically comment on whether 
there is any objective evidence of a 
marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and on accentuated use, an indication 
of swelling on use, or any 
characteristic callosities; or whether 
there is marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation which is not improved by 
orthopedic shoes or appliances.  As 
regards the low back disorder, the 
examiner should furnish his opinion as 
to the correct current diagnosis.  He 
should then provide an opinion as to 
whether the veteran's service 
connected bilateral pes planus caused 
the low back disorder or aggravates 
the low back disorder. 

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


